DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/23/2022. In the paper of 06/23/2022, Applicants amended claims 27, 40-41 and 43. Claims 27-43 are still under consideration.
The terminal disclaimer filed over the claims of U.S. Patent Nos. 10,093,971 and 10,604,798 are acknowledged. The terminal disclaimer was approved on 06/23/2022. 

Response to Arguments
Withdrawn Objections and/or Rejection(s)
The objections to the specification as stated on pages 2-7, paragraph 4 of the Non-Final Office action mailed on 12/24/2021 as the specification fails to provide support for the subject matter of claims 27-43 are now withdrawn based on amendments of claims 27 and 43. Applicant’s statements indicating written support in the specification as stated on pages 5-7 of the Remarks of 06/23/2022 are acknowledged and considered.
The rejection of claims 41 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from a canceled claim is withdrawn based on the amendments made to these claims.
The rejection of claim 27 under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (2010, Physical Chemistry Chemical Physics, 13(2), pp 586-592) is withdrawn. A new rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2010, Physical Chemistry Chemical Physics, 13(2), pp 586-592) is provided below. Applicant’s arguments concerning the rejection are addressed in the section entitled “Arguments” below.
The rejection of claims 27-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,093,971 in view of Notomi et al. (2000, Nucleic Acids Res.28(12):E63. pp 1-7: cited on the IDS) or Imai et al. (2006, Vaccine 24(44-46):6679-82: cited on the IDS) and/or Arunut et al. (2011, J Virol Methods. 177(1):71-4: cited on the IDS) is withdrawn based on the filing of a terminal disclaimer on 06/23/2022. The terminal disclaimer was approved on 06/23/2022.
The rejection of claims 27-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,798 is withdrawn based on the filing of a terminal disclaimer on 06/23/2022. The terminal disclaimer was approved on 06/23/2022.

Maintained Rejections
The rejection of claim 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated on pages 7-8, para 9 of the Non-Final Office action mailed on 12/24/2021 is maintained despite Applicant’s amendments of claims 27 and 40. The rejection is also modified to better elucidate the outstanding indefinite issue with the limitation “following said heating”. Applicant’s arguments concerning the rejection are addressed in the section entitled “Arguments” below.
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained since Applicant’s arguments were unpersuasive to the Examiner. Applicant has not asserted a clear and reasonable scope for the claim. Applicant’s arguments are addressed further below in the section entitled “Arguments”. The examiner has also applied the broadest reasonable interpretation to the instant claim 43, which is construed as being directed to a step of providing a polymerase enzyme to the sterilized reaction mixture so as to form a mixture suitable for PCR or a LAMP amplification.
The rejection of claims 27-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained but modified. Applicant’s arguments concerning the rejection are addressed in the section entitled “Arguments” below.
The rejection of claims 27, 30 and 33 under 35 U.S.C. 103 as being unpatentable over Stehr et al. (Epub 2008 Jan 26, Nano Lett. 8(2):619-23) in view of Fang et al. (Epub 12/2011, Advanced Materials, 24(1): 94-98) is maintained. Applicant’s arguments concerning the rejection are addressed in the section entitled “Arguments” below.


Argument(s)
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive as follows.
Claim 27 was rejected under 35 U.S.C. 112(b) as being indefinite because the term “sanitized” (now, sterilized) is not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree for “sanitized”/”sterilized” and neither the claim, nor the specification provides any measure of how much heat is to be released by nanorods of metal and/or metallic coated organic nanotubes having photo-thermal properties, so as to provide a sanitized (sterilized) reaction mixture (Remarks, pg 7, 3rd para of section entitled “Claim Rejections- 35 USC 112(b)”).

Applicant argues that the rejection of claim 27 should be obviated as claim 27 is amended to replace the limitations of “sanitized” and “sanitizing” with “sterilized” with “sterilizing”.  
Applicant further state that the specification at page 10, lines 14-16, describes that “the heating method may be applied to DNA sterilization processes where heat is applied to kill bacteria in a DNA sample prior to further processing of this sample such as extraction or amplification” (Remarks, pg 7, 3rd para of section entitled “Claim Rejections- 35 USC 112(b)”).

Applicant arguments above are not persuasive since Applicant is relying either on features from the specification that are not claimed; or are providing arguments with little proof of written support in the specification. The specification at page 10, lines 14-16 does not provide a definition for “sterilizing” nor does the specification provide any written support where plasmonic heat from nanorods of metal and/or metallic coated organic nanotubes having photo-thermal properties provides a sterilized reaction mixture (where a component within the reaction mixture is heat-killed, inactivated, denatured).

Further, the claims are not directed to “any methods for DNA sterilization that include steps of killing bacteria”. The claims do not recite any steps of killing bacteria in a DNA sample prior to a nucleic acid extraction or nucleic acid amplification”. 
The specification also does not disclose any working examples to provide an exemplary working condition (e.g. factors such as suitable types and sizes, compositions and concentrations of nanoparticles for sterilizing, suitable performance parameters such as intensity and wavelength of activation light beam, ingredients permitted in the reaction mixture) to in which to inform an ordinary skilled artisan that heat irradiation of chemically modified nanoparticles in a reaction mixture solution can provide a temperature that “sterilizes”. 

Regarding the rejection of claim 40 under 35 U.S.C. 112(b), Applicant argues that the amendments of claims 27 and 40 obviates the rejection of claim 40 under 35 U.S.C. 112(b) (Remarks of 06/23/2022, pg 7, 4th para of section entitled “Claim Rejections- 35 USC 112(b)”). 
Applicant’s argument is not persuasive because the indefinite issues with claim 40 persists as follows. 
It is still unclear whether claim 40 is to be directed to a step of extracting nucleic acids from a cell, bacteria or virus after the bulk heating of a solution mixture that already comprises irradiated nucleic acids; or whether claim 40 is to be directed to a step of extracting nucleic acids from a cell, bacteria or virus prior to bulk heating of a solution mixture via the irradiation.
Finally, it is not known whether claim 40 simply intends that the instant nucleic acid are released from a cell, bacteria or virus by the irradiating step when the bulk heat is sufficient to release the nucleic acid from a cell, bacteria or virus present in the reaction mixture solution.

Regarding the rejection of claim 43 under 35 USC 112(b), Applicant argues that those skilled in the art would understand what is claimed when the claim is read in light of the specification (Remarks, pg 7, last para and pg 8, 1st para) and then Applicant lists a number of different amplification processes disclosed by the specification (see Remarks, pg 8, 1st para). 
Applicant’s arguments are not persuasive because the rejection was raised because the limitations of claim 43 can be construed with multiple meanings such that it is unclear to the ordinary skilled artisan what claim 43 intends to claim.

In a first instance, claim 43 appears to be directed to a sterilized reaction mixture (formed by or after irradiation of chemically modified nanoparticles) that further comprises a polymerase enzyme, said polymerase enzyme being capable of use in a PCR amplification or a LAMP amplification.

In a second instance, claim 43 recites an intended use limitation which renders the claim confusing.
Claim 43 recites the intended use of “providing …a polymerase enzyme for amplifying said nucleic acid molecule with a polymerase chain reaction (PCR) or a loop-mediated isothermal amplification (LAMP), through bulk heating said sterilized reaction mixture in solution”.
Claim 43 is confusing because of the presence of the phrase “for amplifying” and “through bulk heating”.
As presently recited, it is noted that Applicant has NOT claimed, a method that provides a reaction mixture that further comprises a polymerase, wherein the irradiating step provides an amount of bulk heat that is sufficient to promote DNA amplification via a polymerase chain reaction (PCR) amplification or a loop-mediated isothermal amplification (LAMP).
It is suggested that Applicant should provide clarifying statements in the next paper to indicate that Applicant recognizes that the presently claimed 43 is directed to the addition of a polymerase to “said sterilized reaction mixture” which is mixture that is formed after the irradiating step as claimed in step (a) of claim 27.

Regarding the rejection of claims 27-43 under 35 U.S.C. 112(a), Applicant argues that the rejection does not comply with the enablement requirement or M.P.E.P. 2164.01 because the Examiner has not shown that undue experimentation is needed. The examiner must consider all the evidence related to each factor(s) from (a) –(h) below for any conclusion of non-enablement (see MPEP § 2164.01(a)) (Remarks, all text of page 9).
The Examiner addresses Applicant’s argument as follows:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. 
They include 
(a) the breadth of the claims, 
(b) the nature of the invention, 
(c) the state of the prior art, 
(d) the relative skill of those in the art, 
(e) the predictability or unpredictability of the art, 
(f) the amount of direction or guidance presented, 
(g) the presence or absence of working examples, 
(h) the quantity of experimentation necessary to make and use the invention based on the content of the disclosure”.

	
The nature of the invention and breadth of claims
Claims 27-43 are broadly drawn to methods of sterilizing a reaction solution comprising a nucleic acid and chemically modified nanoparticles by providing activation light beam to irradiate the nanoparticles, the heat released from the irradiated nanoparticles provides bulk heating of the reaction solution. The specification does NOT disclose a single method showing the sterilization of a solution comprising nucleic acid and nanoparticles. Sterilization is not defined by the claims or specification. Neither does the claims or the specification provide a clear definition for what constitutes bulk heating of a solution.

The unpredictability of the art and the state of the prior art
	The prior art (see Stehr et al. and Takeda et al.: previously cited) discloses solution dispersed irradiated of metal-coated nanoparticles conjugated with DNA with a continuous wave laser and that localized plasmonic heating is achieved. The local plasmonic heat promote DNA decomposition or DNA melting). The specification and/or claims intends a global plasmonic heating that raises the temperature of a reaction solution to a temperature that sterilizes an item of the mixture that comprises only nucleic acid and nanoparticles but does not teach a single working example of what types/properties of metallic coated nanoparticles can promote rise in the bulk temperature of a solution when irradiated with a continuous wave laser that is sufficient to sterilize a component of the solution. It is not known if the rise in bulk heating can be applied across any solution type: aqueous or organic solution comprising the nucleic acid and nanoparticles. It is not clear what wavelengths of the activation beam are suitable per types of nanoparticles. The specification does not have any disclosure that can teach or inform a person of ordinary skill in the art how to sterilize any DNA/RNA containing solution via global plasmonic heating of the solution across the wide genus of chemically modified nanoparticles encompassed by the claims.

Quantity of Experimentation and Guidance in the specification
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed plasmonic resonance heating of chemically modified nanoparticles dispersed in a solution to a process of sterilization.
The guidance provided by the specification amounts to an invitation for the skilled artisan to perform a vast number of attempts to figure out conditions that promote sterilization by irradiating any select volume and concentration of chemically modified nanoparticles with a continuous wave laser.   
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where all that is known is that localized solution heating can be achieved through plasmon resonance from solution dispersed irradiated nanoparticles that are exposed to a continuous wave laser since DNA bound to those nanoparticles are observed to be decomposed or partially or fully denatured. 
Numerous parameters are unknown for achieving a global heating to raise the temperature of the wide genus of solutions in the claims to such an amount that the temperature is high enough to kill/inactivate the wide genus of reaction components encompassed as being sterilizable.
The claims weigh heavily in favor of undue experimentation because the prior art and the specification provides insufficient guidance where bulk heating is defined as raising the bulk temperature to such an amount that the temperature can kill/inactivate or sterilize pathogens or components of a DNA containing solution. Because of the many unpredictable variables (lack of disclosures of types and properties of nanoparticles, their working/performance conditions for achieving sterilization) balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Regarding the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2010, Physical Chemistry Chemical Physics, 13(2), pp 586-592), Applicant argues that Takeda generates temperature in a HTP region that is high enough (pg 591, 3rd para) to decompose DNA but the DNA decomposition is only happening within the HTP region since only 1.8% of the reaction volume is irradiated. Applicant argues that the DNA decomposition is not a bulk effect since selective decomposition of the target DNA occurs in close vicinity of the gold nanoparticle and decomposition is incomplete since 20% of the total amount of non-target DNA can be decomposed non- selectively at 510 mJ cm, or using 4X more power (Remarks, pg 10, all text).
Applicant argues that the irradiating/heating in Takeda is not of the whole reaction mixture (Remarks, pg 10, all text).

Applicant arguments are acknowledged but are not persuasive because neither the claims nor the specification provides ANY definition or guidelines for the claimed sterilization or ANY definition or guidelines for “bulk heating”. The claims do not recite what reaction mixture component is to be sterilized and what standard is to be applied such that it is clear to the ordinary skilled artisan that bulk heating and/or a sterilization has occurred. The specification also does not provide any standard to acquiesce that bulk heating of a reaction mixture has occurred.

Claim 27 is directed to a method of sterilizing a reaction mixture” is construed as being directed to mean “a method of irradiating of heating a reaction mixture”. Any amount of heat released by irradiated nanorods of metal and/or metallic coated organic nanotubes present into a reaction solution is considered sufficient to “sterilize” a reaction mixture that comprises a nucleic acid molecule. Accordingly, since Takeda et al. has indicated the use of irradiation of nanorods of metal and/or metallic coated organic nanotubes within a reaction solution to heat a portion of the solution, that heat remains in the solution and  that the heat deactivates/denatures/decomposes an amount DNA dispersed within a reaction solution, Takeda et al. is deemed as meeting the limitation of sterilizing a reaction mixture through bulk heating of the reaction mixture via irradiation. 

Regarding the rejection of claims 27, 30, 33 under 35 U.S.C. 103 as being unpatentable over Stehr et al. (Epub 2008 Jan 26, Nano Lett. 8(2):619-23) in view of Fang et al. (Epub 12/2011, Advanced Materials, 24(1): 94-98), Applicant argues Stehr does not teach increasing the bulk temperature of the solution but instead discloses a highly localized nanoscale heating wherein DNA bound AuNP aggregates act as light absorbers to locally convert optical energy from 300 ns laser pulses into thermal energy (see pg 619 of Stehr and Remarks on pg 11, all text). 

Applicant arguments are acknowledged but are not persuasive because neither the claims nor the specification provides ANY definition or guidelines for the claimed sterilization or ANY definition or guidelines for “bulk heating”. The claims do not recite what reaction mixture component is to be sterilized and what standard is to be applied such that it is clear to the ordinary skilled artisan that bulk heating and/or a sterilization has occurred. The specification also does not provide any standard to acquiesce that bulk heating of a reaction mixture has occurred.

Claim 27 is directed to a method of sterilizing a reaction mixture” is construed as being directed to mean “a method of irradiating of heating a reaction mixture”. Any amount of heat released by irradiated nanorods of metal and/or metallic coated organic nanotubes (NPs) present into a reaction solution is considered sufficient to “sterilize” a reaction mixture that comprises a nucleic acid molecule. Accordingly, since Stehr et al. has indicated the use of irradiation of nanorods of metal and/or metallic coated organic nanotubes within a reaction solution that accomplishes DNA melting with heat, and that the heat is retained within the solution and the heat detangles an amount DNA on NPs dispersed within a reaction solution, Stehr et al. is deemed as meeting the limitation of sterilizing a reaction mixture through bulk heating of the reaction mixture via irradiation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 27 is directed to a method of sterilizing a solution mixture. However, neither the claims nor the specification sets forth a definition for what is intended by sterilizing through bulk heating of a reaction mixture in solution and how the ordinary skilled artisan is to recognize when a sterilization through bulk heating of a whole reaction mixture has occurred. 
At present, claim 27 provides an unspecified solution comprising nucleic acid molecules and first chemically modified nanoparticles. It is not known which of these components are intended to be “sterilized” (inactivated, destroyed, disinfected, denatured, killed) and how much irradiated heat is needed in the solution to reasonably acquiesce that sterilization of these components has occurred. Claims 28-43 are further rejected as they depend from claim 27.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as follows. Claim 40 which depends from claim 27, recites a first limitation “wherein said nucleic acid molecule is extracted from a cell, virus or bacteria following said heating”.  This underlined and emboldened phrase of claim 40 above, directs a nucleic acid extraction step that is set to occur after bulk heating via an irradiation of a solution comprising nucleic acid and first chemically modified nanoparticles. 

Claim 40 further recites a second limitation, “wherein said first chemically modified nanoparticles release heat sufficient for extraction of said nucleic acid molecule from said cell, virus or bacteria”.

Claim 40 is confusing, thus indefinite because it recites two contrasting wherein limitations.  It is not known whether nucleic acid extraction from a cell, virus or a bacteria is intended before or after step (a) of claim 27.

Further, claim 27 directs a step of irradiating/heating of a solution mixture comprising nucleic acid and first chemically modified nanoparticles. This means the nucleic acid has either to be extracted prior to said heating/irradiating of step (a) and then provided to the mixture that is to be irradiated; or the nucleic acids should be released from a cell, virus or a bacteria by the same heating/irradiation step as claimed in step (a) of claim 27.

Claim 40 should not combine the first and second wherein clauses indicated above.

Claim 40 is also indefinite and confusing because of the limitation “wherein said nucleic acid molecule is extracted from a cell, virus or bacteria following said heating, together with the limitation “wherein said first chemically modified nanoparticles release heat sufficient for extraction of said nucleic acid molecule from said cell, virus or bacteria”.
It is still unclear whether claim 40 is to be directed to a step of extracting nucleic acids from a cell, bacteria or virus after the bulk heating of a solution mixture that already comprises irradiated nucleic acids; or 
whether claim 40 is to be directed to a step of extracting nucleic acids from a cell, bacteria or virus prior to bulk heating of a solution mixture via the irradiation.
Finally, it is not known whether claim 40 simply intends that the instant nucleic acid molecules are released from a cell, bacteria or virus by the irradiating step when the bulk heat is sufficient to release the nucleic acid from a cell, bacteria or virus present in the reaction mixture solution.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as follows. Claim 43 can be construed with multiple meanings such that it is unclear to the ordinary skilled artisan what claim 43 intends to claim.
In a first instance, claim 43 appears to be directed to a sterilized reaction mixture (i.e. formed by or after irradiation of chemically modified nanoparticles) that further comprises a polymerase enzyme, said polymerase enzyme being capable of use in a PCR amplification or a LAMP amplification.

In a second instance, claim 43 recites an intended use limitation which renders the claim confusing.
Specifically, Claim 43 recites the intended use of “providing …a polymerase enzyme for amplifying said nucleic acid molecule with a polymerase chain reaction (PCR) or a loop-mediated isothermal amplification (LAMP), through bulk heating said sterilized reaction mixture in solution”.
Claim 43 is confusing because of the presence of the phrases “for amplifying” and “through bulk heating”.
As presently recited, it is noted that Applicant has NOT claimed, a method that provides a reaction mixture that further comprises a polymerase, wherein the irradiating step provides an amount of bulk heat that is sufficient to promote DNA amplification via a polymerase chain reaction (PCR) amplification or a loop-mediated isothermal amplification (LAMP).
To obviate the rejection of claim 43, it is suggested that Applicant in the next paper either amend the claim or provide clarifying statements to indicate that Applicant recognizes that the presently claimed 43 is directed to the addition of a polymerase to “said sterilized reaction mixture” which is mixture that is formed after the irradiating step as claimed in step (a) of claim 27.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 27-43 are directed to method(s) of sterilizing a reaction mixture comprising a nucleic acid molecule through bulk heating of the reaction mixture.
Applicant’s specification does not provide a clear definition for the preamble limitation “sterilizing a reaction mixture” (see e.g. claim 27).
Accordingly, the Examiner has applied two interpretations for the limitation.
In a first instance, the limitation “sterilizing a reaction mixture” is construed as being directed to mean “heating a reaction mixture”. Any amount of heat released by the nanorods of metal and/or metallic coated organic nanotubes present in the reaction solution is considered sufficient to “sterilize” a reaction mixture that comprises a nucleic acid molecule.
In a second instance, the limitation “sterilizing a reaction mixture” is given its plain/common meaning of promoting the elimination or killing of biological or pathogenic agents of a reaction mixture.

Claim 43 recites the limitation “wherein said sterilized reaction mixture in solution comprises or is provided with a polymerase enzyme for amplifying said nucleic acid molecule with a polymerase chain reaction (PCR) or a loop-mediated isothermal amplification (LAMP), through bulk heating said sterilized reaction mixture in solution”.
For examination purposes, claim 43 is construed to be directed to a sterilized reaction mixture comprising a polymerase enzyme.

Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

While the specification discloses on page 5, lines 14-21 and page 10, lines 14-16, a method of sanitizing/sterilizing a reaction mixture comprising a DNA molecule, comprises heating the reaction mixture, 
said heating comprising the steps of:
- contacting the reaction mixture with nanoparticles having photo-thermal properties;
- irradiating the nanoparticles using an activation light beam activating said photo-thermal properties, such that said nanoparticles release heat sufficient to sterilize/sanitize the reaction mixture,

The instant claims 27-43 are not enabled because the specification has not disclose any working examples or embodiments, where nanorods of metal and/or metallic coated organic nanotubes having photothermal properties within a solution that further comprises a nucleic acid molecule, is irradiated with an activation beam from a continuous wave laser so as to activate photothermal properties of the nanorods of metal and/or metallic coated organic nanotubes, and to release heat from nanorods of metal and/or metallic coated organic nanotubes, said heat sufficient to promote sterilizing of the solution.

M.P.E.P. 2164.01 requires consideration of all the evidence related to each factor from (a) to (h) below, for conclusion of non-enablement which is determined by the presence of undue experimentation and based on the evidence as a whole.
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. 
They include 
(a) the breadth of the claims, 
(b) the nature of the invention, 
(c) the state of the prior art, 
(d) the relative skill of those in the art, 
(e) the predictability or unpredictability of the art, 
(f) the amount of direction or guidance presented, 
(g) the presence or absence of working examples, 
(h) the quantity of experimentation necessary to make and use the invention based on the content of the disclosure”.

	
The nature of the invention and breadth of claims
Claims 27-43 are broadly drawn to methods of sterilizing a reaction solution comprising a nucleic acid and chemically modified nanoparticles by providing activation light beam to irradiate the nanoparticles, the heat released from the irradiated nanoparticles provides bulk heating of the reaction solution. The specification does NOT disclose a single method showing the sterilization of a solution comprising nucleic acid and nanoparticles. Sterilization is not defined by the claims or specification. Neither does the claims or the specification provide a clear definition for what constitutes bulk heating of a solution.

The unpredictability of the art and the state of the prior art
	The prior art (see Stehr et al. and Takeda et al.: previously cited) discloses solution dispersed irradiated of metal-coated nanoparticles conjugated with DNA with a continuous wave laser and that localized plasmonic heating is achieved. The local plasmonic heat promote DNA decomposition or DNA melting). The specification and/or claims intends a global plasmonic heating that raises the temperature of a reaction solution to a temperature that sterilizes an item of the mixture that comprises only nucleic acid and nanoparticles but does not teach a single working example of what types/properties of metallic coated nanoparticles can promote rise in the bulk temperature of a solution when irradiated with a continuous wave laser that is sufficient to sterilize a component of the solution. It is not known if the rise in bulk heating can be applied across any solution type: aqueous or organic solution comprising the nucleic acid and nanoparticles. It is not clear what wavelengths of the activation beam are suitable per types of nanoparticles. The specification does not have any disclosure that can teach or inform a person of ordinary skill in the art how to sterilize any DNA/RNA containing solution via global plasmonic heating of the solution across the wide genus of chemically modified nanoparticles encompassed by the claims.

Quantity of Experimentation and Guidance in the specification
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed plasmonic resonance heating of chemically modified nanoparticles dispersed in a solution to a process of sterilization.
The guidance provided by the specification amounts to an invitation for the skilled artisan to perform a vast number of attempts to figure out conditions that promote sterilization by irradiating any select volume and concentration of chemically modified nanoparticles with a continuous wave laser.   
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where all that is known is that localized solution heating can be achieved through plasmon resonance from solution dispersed irradiated nanoparticles that are exposed to a continuous wave laser since DNA bound to those nanoparticles are observed to be decomposed or partially or fully denatured. 
Numerous parameters are unknown for achieving a global heating to raise the temperature of the wide genus of solutions in the claims to such an amount that the temperature is high enough to kill/inactivate the wide genus of reaction components encompassed as being sterilizable.
The claims weigh heavily in favor of undue experimentation because the prior art and the specification provides insufficient guidance for solution bulk heating with plasmonic heating, where bulk heating is defined by the rise of the bulk temperature of a DNA containing solution to such an amount that the temperature can kill/inactivate or sterilize pathogens or other components of the DNA containing solution. Because of the lack of disclosures of types and properties of modified nanoparticles that are operable for achieving solution bulk-heating, the working/performance conditions for achieving sterilization, and lack of disclosure of many other unknown and/or unpredictable variables which are to be balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2010, Physical Chemistry Chemical Physics, 13(2), pp 586-592).
Regarding claim 27, Takeda et al. teach a method of sterilizing (i.e. irradiating to heat and decompose biological and other materials) of a reaction mixture that comprises a nucleic acid molecule and first chemically modified nanoparticles comprising nanorods of metal, having photo-thermal properties (see abstract: wherein Takeda et al. state “we have developed a new method for selective decomposition of nucleic acids. The method utilizes a high temperature and pressure region (HTP region, hereafter) around a gold nanoparticle, which was generated when the gold nanoparticle was irradiated with a laser in aqueous solution. A probe DNA molecule whose sequence was complementary to a part of a target DNA molecule was bound to the gold nanoparticle surface”).
Takeda et al. teach in the abstract that “when the gold nanoparticle was excited by a laser, the HTP region was generated in the close vicinity of the gold nanoparticle and then the target DNA molecules inside of this region were decomposed. The non-target DNA molecules having no part complementary to the probe DNA were scarcely decomposed by laser irradiation. When the gold nanoparticle was excited by an intense laser, the non-target DNA molecules were also decomposed, because some of them were located inside the inflated HTP region”.
Takeda et al. teach chemically modified gold nanoparticles (see pg 586, right col., last para  which discloses that gold nanoparticle is tethered to a probe oligonucleotide).
Takeda et al. teach an irradiation of the gold nanoparticle tethered to a probe oligonucleotide with an activation light beam from a continuous wave laser to provide excitation for a period of time to activate said photo-thermal properties of said chemically modified nanoparticles, such that said chemically modified nanoparticles release heat sufficient to provide said heating to the whole reaction mixture in solution and promote said sterilizing, to provide a sterilized reaction mixture in solution (see pg 587, right col., 2nd and 3rd paragraphs, wherein Takeda et al. teach a Nd:YAG laser at 532 nm was focused continuously for 15 min to an area of 1.8 mm2 in the solution by a lens having a focal length of 250). 

Omitted from Takeda et al.
	Takeda et al. do not teach their irradiation of their chemically modified nanoparticles provides bulk heating of the reaction mixture comprising the nucleic acid molecule and first chemically modified nanoparticles.

It would have been obvious to the ordinary skilled artisan, wanting to increase the temperature of the bulk reaction mixture solution in order to favor solution assisted thermal decomposition of DNA aggregates, at the time of the invention, to continuously irradiate the gold nanoparticle tethered to a probe oligonucleotide of Takeda et al. using the activation light beam from a continuous wave laser in a manner as taught by Takeda, because Takeda already teach that the irradiation releases an amount of heat sufficient to provide a localized amount of solution heating. The ordinary skilled artisan would be readily apprised to continually irradiate the NPs so as to increase the amount/profile of kinetic energy of the bulk solution and effect a more global increase in the temperature of the whole reaction mixture.
In view of the combined teachings and suggestions of the cited prior art reference, the instant claim 27 is prima facie obvious.


Claims 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stehr et al. (Epub 2008 Jan 26, Nano Lett. 8(2):619-23) in view of Fang et al. (Epub 12/2011, Advanced Materials, 24(1): 94-98).

Stehr et al. (claims 27, 30 and 33)
Regarding claim 27, Stehr et al. teach a method of heating a reaction mixture containing a DNA molecule (i.e. thiolated DNA sample), comprising the steps of contacting the reaction mixture with nanoparticles (gold nanoparticles “AuNP”) having photo-thermal properties (see pg 620, left col, 3rd para below Fig. 1 and all of right col) to form DNA bound gold nanoparticle aggregates (see legend of Fig. 1 on pg 620). Stehr et al. further teach a step of irradiating the nanoparticles using an activation light beam (see pg 621, right col below Fig. 2: wherein a DNA and nanoparticles containing mixture is irradiated with activation light beam having the wavelength 527 nm from a Nd:YLF solid state laser at 300 ns duration and at a repetition rate of 0.5 Hz (pump) and also a 650 nm continuous wave probe laser beam), thereby activating said photo-thermal properties of the gold nanoparticles such that said nanoparticles release heat sufficient to provide said heating (see pg 619, right, 2nd para wherein Stehr et al. teach, “We use DNA bound AuNP aggregates as light absorbers to locally convert optical energy from 300 ns laser pulses into thermal energy. This thermal energy is used to melt double stranded DNA on a millisecond time scale”).
Regarding claim 30, Stehr et al. teach use of Au nanoparticles (entire document) having photo-thermal properties that comprises a localized plasmon resonance at a surface of the nanoparticles (see pg 620, left col below Fig. 1, 2nd para: wherein Stehr et al. discloses that the “plasmonic properties of AuNP” is “sensitive to the nanoparticles surroundings… The plasmon resonance of aggregated AuNPs is broadened and red-shifted as compared to dispersed AuNPs. The aggregates act as indicators for the hybridization state of the DNA because a spectral shift and broadening of the particle plasmon resonance can easily be observed in the extinction spectra”). 
Stehr et al. teach an activation light beam that has a wavelength corresponding to said localized plasmon resonance (see pg 621, right col below Fig. 2).
Regarding claim 33, Stehr et al. teach irradiating comprises adjusting a power of said activating light beam (see pg 621, Figs. 2a and c: wherein Stehr et al. teach use of laser power 2.5 kW/mm2 and 5 kW/mm2 and on pg 622, Fig. 3: power density of 2.9kW/mm2 and 3.8 kW/mm2 and pg 622, left col, 2nd and 3rd para and pg 622, right col, 2nd para and 3rd para).

Omitted from Stehr et al. (claim 27)
	Stehr et al. do not teach their irradiation of their chemically modified nanoparticles provides bulk heating of the reaction mixture comprising the nucleic acid molecule and first chemically modified nanoparticles.

Fang et al. (2011) (claims 27, 30 and 33)
Regarding claim 27, 30, 33, 35, Fang et al. teach that Au nanorods (Au NCs) function as light-absorbing and photo-thermal conversion materials due to their high photo-thermal efficiencies at the visible and near-infrared wavelengths (pg 94, right col, 2nd para) and that Au nanorods have a lon-gitudinal plasmon wavelength at 792 nm in aqueous solutions (pg 94, right col, last para and pg 96, left col, last para).
Fang et al. also teach a method that provides gold nanorods (Au NCs) embedded in a matrix of a chip (see pg 94, right col, 2nd para: wherein it is disclosed that the gold nanorods are embedded in poly(dimethylsiloxane) (PDMS) to form a transparent Au NC/PDMS composite (poly(dimethylsiloxane). 
Fang et al. teach that it is chemically modified Au-nanorods that are embedded in the PDMS composite (i.e. nanorods are thiol-terminated thiol-terminated methoxy polyethylene glycol according to the last para, right column of page 94 so as to prevented aggregation of the nanorods). 
Fang et al. monitored the temperature changes of a fluid due to plasmonic heating caused by irradiation of the Au NC/PDMS composite with a continuous laser (i.e. continuous semiconductor diode laser manufactured by Jenoptik, JUM2500/50/20) at 809 nm using a strongly temperature sensitive fluorescent dye (see pg 96, Fig 3b and all para of the left column and pg 95, right col, 2nd para and pg 98, left col, 1st para). Fang et al. teach bulk heating of a fluid in a channel made of Au nanorod/PDMS composite via plasmonic heating (pg 96, left col, last para).
Fang et al. teach “our results indicate unambiguously that Au NCs can greatly facilitate optical heating on microfluidic chips on the basis of the plasmonic enabled photothermal conversion” (pg 96, right col, 2nd para). Fang et al. teach that plasmonic heating offers unconstrained and fast localized heating (pg 94, right col, 2nd para).

It would have been obvious to the ordinary skilled artisan, wanting to increase the temperature of the bulk reaction mixture solution to favor solution-assisted thermal denaturing of DNA, at the time of the invention, to continuously irradiate the gold nanoparticle tethered to a probe oligonucleotide of Stehr et al. using the activation light beam from a continuous wave laser in a manner as taught by Stehr, because Stehr already teach that the irradiation releases an amount of heat sufficient to provide a localized amount of solution heating. The ordinary skilled artisan would be readily apprised to continually irradiate the NPs so as to increase the amount/profile of kinetic energy of the bulk solution and effect a global increase in the temperature of the whole reaction mixture.
The ordinary skilled artisan would have been motivated to chemically modify the Au nanoparticles of Stehr et al. into PEG-modified Au nanorods as Fang et al. (2011) provides evidence that chemical modification prevented aggregation of Au nanoparticles in solution and are functionally equivalent to unmodified Au nanorods as they are capable of releasing heat into a solution, after their irradiation such that the heat release is sufficient to bulk heat the solution. The ordinary skilled artisan would have been motivated to irradiate PEG modified nanoparticles of Stehr et al. in view of Fang et al. (2011), by providing a wavelength of an activation light beam that is coordinated with a longitudinal resonance of the Au nanoparticles as well as a probing beam with a wavelength of that is coordinated with a transversal resonance of the nanoparticles (i.e. the ordinary skilled artisan would have been motivated to choose an activating wavelength from a laser/light source to pump/excite the electron oscillation along the long axis of the Au nanorod/tube and a different wavelength for the probe wavelength for detecting the electron oscillation of the short axis of the Au nanorod/tube) in a manner as Fang et al. illustrated in Fig. 3a.
The ordinary skilled artisan would have been motivated to monitor the heating of such a mixture by monitoring the activating wavelength which provides an absorption feature of the nanoparticles and which is spectrally separate from the photo-thermal properties used to release heat, and a probing light beam having a wavelength different than a wavelength of the activation light beam and coordinated with said absorption feature. 
Further the ordinary skilled artisan would have been motivated to provide additional sets of chemically-modified rod-shaped nanoparticles in a method for oligonucleotide production since Fang et al. teach the tunability in the plasmon wavelength makes their device suitable for many different microfluidic and optofluidic application (pg 95, right col, 1st para and pg 97, right col, 3rd para).
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 27, 30 and 33 are prima facie obvious.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 26, 2022